         Case 1:18-cr-00199-DLH Document 2 Filed 11/07/18 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA                      INDICTMENT

                                               Case No. ______________________
                  v.
                                               Violations: 21 U.S.C. §§ 841(a)(1),
                                               841(b)(1)(A), 841(b)(1)(C), and 846; and,
 HOUSTON JAMES KIRKALDIE                       18 U.S.C. § 2

                                      COUNT ONE

 Conspiracy to Distribute and Possess with Intent to Distribute Methamphetamine
           (500 grams or more – mixture; 50 grams or more – actual)

The Grand Jury Charges:

       Beginning sometime in or after March 2017 and continuing until August 2018, in

the District of North Dakota, and elsewhere,

                            HOUSTON JAMES KIRKALDIE

knowingly and intentionally combined, conspired, confederated, and agreed together and

with others, both known and unknown to the grand jury, to distribute and possess with

intent to distribute 500 grams or more of a mixture and substance containing a detectable

amount of methamphetamine, and 50 grams or more of methamphetamine (actual), a

Schedule II controlled substance, in violation of Title 21, United States Code, Sections

841(a)(1) and 841(b)(1)(A), and Title 18, United States Code, Section 2.
            Case 1:18-cr-00199-DLH Document 2 Filed 11/07/18 Page 2 of 5




                                          Overt Acts

       In furtherance of this conspiracy and to effect and accomplish the objects of it, one

or more of the conspirators committed the following overt acts:

       1.       It was a part of said conspiracy that the defendant and others would and did

distribute and possess with intent to distribute methamphetamine, a Schedule II

controlled substance, in the District of North Dakota, and elsewhere;

       2.       It was further a part of said conspiracy that the defendant and others would

and did attempt to conceal their activities;

       3.       It was further a part of said conspiracy that the defendant and others would

and did use United States currency in their drug transactions;

       4.       It was further a part of said conspiracy that the defendant and others would

and did use telecommunication facilities, including cellular telephones, to facilitate the

distribution of methamphetamine;

       5.       It was further a part of said conspiracy that one or more conspirators

traveled between North Dakota and other states to obtain methamphetamine for

distribution;

       6.       It was further a part of said conspiracy that the defendant would trade

personal property to other conspirators for methamphetamine; and,
           Case 1:18-cr-00199-DLH Document 2 Filed 11/07/18 Page 3 of 5




      7.      It was further a part of said conspiracy that one or more conspirators

collected money owed to other conspirators from individuals to whom methamphetamine

had been distributed;

      In violation of Title 21, United States Code, Section 846; Pinkerton v. United

States, 328 U.S. 640 (1946).
         Case 1:18-cr-00199-DLH Document 2 Filed 11/07/18 Page 4 of 5




                                     COUNT TWO

              Possession of Methamphetamine with Intent to Distribute
                             (50 grams or more – actual)

The Grand Jury Further Charges:

      On or about August 21, 2018, in the District of North Dakota,

                           HOUSTON JAMES KIRKALDIE,

individually and by aiding and abetting, knowingly and intentionally possessed with

intent to distribute 50 grams or more of methamphetamine (actual), a Schedule II

controlled substance;

      In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A),

and Title 18, United States Code, Section 2.
          Case 1:18-cr-00199-DLH Document 2 Filed 11/07/18 Page 5 of 5




                                    COUNT THREE

                            Distribution of Methamphetamine

The Grand Jury Further Charges:

       From in or after March 2017 and continuing until in or about August 2018, in the

District of North Dakota,

                            HOUSTON JAMES KIRKALDIE,

individually and by aiding and abetting, knowingly and intentionally distributed a

mixture and substance containing a detectable amount of methamphetamine, a Schedule

II controlled substance;

       In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C),

and Title 18, United States Code, Section 2.

                                          A TRUE BILL:

                                         _________________________________
                                         /s/ Grand Jury Foreperson
                                         Foreperson

/s/ Christopher C. Myers
CHRISTOPHER C. MYERS
United States Attorney

RLV/tmg
